                                                          UNITED STATES BANKRUPTCY COURT
                                                           EASTERN DISTRICT OF MICHIGAN

                                                                                             Case No.     20-52001
 In re:      Thomas Edward Wilkerson
                                                                           ,                 Judge:       Randon
                                      Debtor.
                                                                           /

                                    DEBTOR'S CHAPTER 13 CONFIRMATION HEARING CERTIFICATE
                                                      [To be completed fully]

            At the next confirmation hearing in this case, the debtor intends to: [Check ONE of the following]

            1. Request confirmation of the debtor's plan, because all timely objections of creditors and the trustee have been
            resolved. I have emailed to the trustee a proposed order confirming the plan, as required in paragraph 2 of the
            Chaper 13 Case Management Order.

            2. Request confirmation of the debtor's plan, even though all timely objections have not been resolved. I have
            emailed to the trustee a proposed order confirming the plan, as required in paragraph 2 of the Chapter 13 Case
            Management Order. The parties are at an impasse in attempting to resolve these objections despite all reasonable
            efforts. The following are: (a) the parties whose timely objections have not been resolved; (b) their unresolved
            objections; and (c) the legal and factual issues that must be resolved by the Court in connection with
            confirmation:

                         Trustee Objections:
                         Issues:

                         Creditor # 1:
                         Objections:
                         Issues:

                         Creditor # 2:
                         Objections:
                         Issues:

            3. Request an adjournment of the confirmation hearing to June 30, 2021                 , due to the following good
            cause:
             Debtor's Plan needs to be amended to treat homeowner's association, remove interest, and address funding;
             Schedule B needs to be amended to disclose savings account; Schedule I needs to be amended to include
             detailed business budget and correct family contributions.
            4. Dismiss the case. [The Court will construe this as a motion by the debtor to dismiss the case under
            Fed.R.Bankr.P. 1017(f)(2), and the Court will enter an order of dismissal and the case will be removed from the
            docket, unless the case was previously converted from Chapter 7, 11, or 12 to Chapter 13. In that event, a separate
            motion to dismiss must be filed within 10 days.]

            5. Convert the case to chapter 7. [The debtor must promptly file a separate notice of conversion under
            Fed.R.Bankr.P. 1017(f)(3), and pay the filing fee for such notice. Such notice of conversion will cause the case to
            be converted without the entry of an order of conversion.]
                                                                                /s/ Deanna P. Waller-Bundy
                                                                                       Deanna P. Waller-Bundy P73566
                                                                                      Debtor's Attorney




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com
              20-52001-mar                   Doc 27            Filed 02/12/21     Entered 02/12/21 15:14:06          Page 1 of Best
                                                                                                                               1 Case Bankruptcy
